Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”), is made between Terry D. Burnside
(“Employee”) and Longs Drug Stores Corporation, a Maryland corporation (“Longs
Corporation”), and Longs Drug Stores California, Inc., a California corporation
(“Longs California” and, together with Longs Corporation, “Longs” or the
“Company”) and will become effective upon the Effective Date set forth in
Section 19.

 

RECITALS

 

WHEREAS, Employee has been employed by Longs California as Senior Vice President
and Chief Operating Officer and has served as a director of Longs California,
and the parties hereto desire to end those relationships and Employee’s
employment, and to settle, fully, finally and amicably, all claims against each
other, including, but not limited to, any claims related to the employment of
Employee and the termination of that employment.

 

NOW, THEREFORE, in order to provide such benefits and in consideration of the
mutual promises, covenants and representations set forth below and other good
and valuable consideration, the parties agree as follows:

 

1.                               Relinquishment of Positions.  Employee has
resigned effective February 20, 2003 from his positions as Senior Vice President
and Chief Operating Officer of Longs California and as a Longs California
director.  Employee shall remain an employee of Longs California (but shall not
be required to perform services except as provided in this Agreement) until May
1, 2003.

 

2.                               Earned Salary and Bonus.  Employee will be paid
his earned salary and accrued vacation in accordance with Longs California
regular payroll procedures through May 1, 2003.  Employee will be paid his
fourth quarter fiscal year 2003 bonus (computed in accordance with the
applicable formula) no later than March 31, 2003.  No additional bonus will
accrue, or be paid, to Employee.

 

3.                               Payment of Good and Valuable Consideration.  In
consideration of Employee’s acceptance of this Agreement and the release
contained herein, Longs will provide the following:

 

(a)                          The Company will pay Employee thirteen thousand
four hundred sixty-one dollars and fifty-three cents ($13,461.53), less
applicable withholding tax and deductions, every two weeks for a period of
twenty-one and one-half (21 1/2) months (i.e., forty-seven (47) payments) in
accordance with Longs California regular payroll procedures beginning May 15,
2003.

 

--------------------------------------------------------------------------------


 

(b)                         Until February 20, 2005, the Company will pay
premiums for Employee and his eligible dependents under the Longs PPO medical
benefits plan; this provision shall cover applicable COBRA payments during the
specified period for continuation of medical benefits.

 

(c)                          Until February 20, 2005, the Company will reimburse
Employee for the expenses of Employee and his eligible dependents under the
Longs Executive Medical Plan.

 

(d)                         Until the termination of the Company’s automobile
lease for Employee’s 1999 Mercedes ML430 on September 30, 2003, the Company will
continue to make the required lease payments to the automobile lessor.  At such
lease termination date, the Company will cause Employee to have the option to
purchase the automobile for the same amount that the Company is entitled to
purchase the automobile under the lease at termination of the lease, with
Employee also liable for any applicable taxes and fees.  Whether or not Employee
chooses to purchase the 1999 Mercedes ML430, from October 2003 until February
2005, the Company will pay Employee $625.41 (the current amount of the lease
payment), less applicable withholding tax, each month on the second regular
payroll date for the month.  Subject to prior approval by the Company, Company
will pay for normal vehicle maintenance during the lease term, up to
September 30, 2003. Such maintenance will be provided according to the terms and
conditions of Company’s corporate lease program.  Employee will have use of the
company gas card up to and including May 1, 2003.

 

(e)                          The Company will pay for executive level
outplacement services selected by mutual agreement of the Company and Employee
for up to the lesser of (i) a period of twelve (12) months and (ii) $12,000.

 

Employee’s resignation as an employee of Longs California effective May 1, 2003
will be deemed “Normal Retirement” for purposes of Longs’ 1995 Long-Term
Incentive Plan; accordingly, Employee will receive 3,908 shares of restricted
stock on May 1, 2003 and Employee’s options to purchase 119,000 shares of Longs
common stock shall become fully vested and exercisable on May 1, 2003.  Employee
has three years from his normal retirement date (the normal retirement date is
May 1, 2003), to exercise these stock options awarded to him.

 

(f)                            Ownership of the laptop computer and Palm Pilot
(including docking stations and recharging units) used by Employee during his
employment with Longs will be transferred to Employee after all confidential,
and business-related information pertaining in any way to Longs or Employee’s
employment with Longs, has been deleted or otherwise permanently removed from
the computer.

 

(g)                         Any tax obligations of Employee and tax liability
therefor, including any penalties and interest based upon such tax obligations,
that arise from the benefits and payments made to him under this Agreement will
be Employee’s responsibility and liability.  Longs California will report each
payment provided for in this Section 3 on Form W-2 for the tax year in which the
payment was made.

 

2

--------------------------------------------------------------------------------


 

4.                               No Other Benefits; No Admission of Liability. 
Employee acknowledges that except as specifically set forth in Sections 2 and 3,
Employee will not be entitled to any other payments or benefits after
February 20, 2003.  Employee also acknowledges that the Agreement for
Termination Benefits in the Event of a Change in Control entered into between
Employee and Longs California will terminate as of February 20, 2003. 
Notwithstanding the foregoing, in the event there is a “Change in Control” of
Longs as described in such agreement, the payments set forth in Section 3(a) of
this Agreement that remain unpaid will be payable within thirty (30) days
following such Change in Control.  The furnishing of the consideration for this
Agreement will not be deemed or construed at any time or for any purpose as an
admission of liability by Longs or Employee to the other.

 

5.                               Indemnification Against Claims.  To the fullest
extent provided by law, Longs will indemnify and hold Employee harmless from any
liability, claim, demand, cost, expense and attorneys’ fees incurred by him as a
result of any actions or omissions by him in the course of his service to the
Company as an employee, officer or director.

 

6.                               Confidentiality and Non-Disclosure.

 

(a)                          Unless required by law, Employee will keep
confidential and will not disclose to others, including present or former Longs
employees, any information described below:

 

(i)                            Longs’ “Confidential Information.”  As used in
this Agreement, “Confidential Information” includes, but is not limited to the
following:  (a) weekly sales and wage data, (b) profitability data,
(c) financial planning and forecasting data, (d) sales reports, including
pharmacy prescription and sales volume, (e) individual store and collective
gross profit information, (f) expense data, (g) return-on-investment data,
(h) return-on-asset data, (i) bonus plans and reports, (j) warehouse
distribution costs, (k) information regarding Longs’ NonStop Solutions project
and related data, (l) cost-benefit analysis regarding pharmacy distribution,
(m) Longs’ PRO program, (n) store and pharmacy inventory data, (o) pharmacy
purchase data, (p) information regarding pharmacy automated dispensing system(s)
and robotic technology, (q) corporate strategic planning information,
(r) pharmacy prescription processing system, (s) computer programs and know how,
(t) business and marketing plans and strategies, and (u) unpublished financial
statements, budgets, projections, prices, costs and customer lists whether
developed before or after the Effective Date;

 

(ii)                         Longs’ “Trade secrets,” as defined under the
Uniform Trade Secrets Act, California Civil Code Section 3426.1;

 

(iii)                      Any information that affords Longs a competitive
advantage in the retail industry;

 

(iv)                     Longs’ proprietary information including but not
limited to, supplier lists, product marketing or any other information obtained
during his employment with Longs; and

 

(v)                        Information with respect to acquisitions and mergers
or sales or other dispositions of businesses or material assets by, of or with
Longs.

 

3

--------------------------------------------------------------------------------


 

(b)                         The provisions of this Section 6 will not apply to
(i) information which is generally known within the industry or in the public
domain prior to the Effective Date, (ii) information which, not as a result of
the disclosure by Employee, becomes part of the public domain, (iii) information
which is available as a matter of public record and (iv) information which is
hereafter lawfully disclosed to Employee by a third party (other than any
employees or agents of Longs).

 

(c)                          The non-disclosure obligations of this Section 6
will not apply to disclosures made by Employee in response to any deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar legal process (“legally compelled disclosure”) provided that Employee
complies with the conditions of this Section 6(c).  In the event that Employee
is requested to make, or becomes subject to making, a legally compelled
disclosure of any of the Confidential Information, Employee will first provide
Longs with prompt prior written notice of such requirement so that Longs may
seek a protective order or other appropriate remedy and/or waive compliance with
the terms of this Section 6.

 

(d)                         On or before the Effective Date, Employee will turn
over to Longs all Company files, records and other documents.  In addition,
Employee will return to Longs all other property that is owned by Longs and that
remains in his possession.

 

7.                               Non-Solicitation.  Employee will not, for a
period of three years after the Effective Date:

 

(a)                          directly or indirectly request, induce or attempt
to influence any past, current or future customer of Longs, or any current or
future supplier of goods or services to Longs, to avoid, curtail or cancel any
business it transacts with Longs; or

 

(b)                         directly or indirectly request, induce or attempt to
influence any current or future employee of, or independent contractor or
consultant to, Longs to terminate his or her employment with or services to
Longs, or induce, entice, hire or attempt to employ or retain the services of
any such employee, independent contractor or consultant other than on behalf of
Longs.

 

The restrictions set forth in subsections (a) and (b) apply only to Employee and
do not apply to any future employer of Employee who provides goods or services
to Longs.

 

8.                               Non-Disparagement.  Both Employee and Longs,
through its directors and officers, will not make any unfavorable or disparaging
remarks about the other to third parties, including, without limitation, to any
current or former employee, consultant, independent contractor, customer,
supplier or vendor of Longs.  However, the Company’s non-disparagement
obligation pursuant to this Agreement will extend solely to the actions of
Longs’ directors and officers.  For this purpose, “officers” is defined as those
persons identified by the Board of Directors as subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended.

 

9.                               Cooperation.  Employee will cooperate with
Longs, its attorneys or experts retained by Longs or its attorneys in connection
with any litigation matters involving Longs that are pending on the Effective
Date or that may arise thereafter from events or alleged

 

4

--------------------------------------------------------------------------------


 

events occurring prior to the Effective Date.  The Company will reimburse
Employee for all reasonable expenses incurred in connection with such
cooperation and, if such cooperation is required after the date that is two (2)
years after the Effective Date, the Company will also compensate Employee for
time reasonably spent in connection with such cooperation at an hourly rate
equivalent to his salary in effect at the time of his resignation.

 

10.                         No Other Claims.  Employee represents and warrants
that he has not filed against Longs or any of its representatives, any claim,
complaint, charge or suit with any federal, state or other agency, court, board,
office or other forum or entity, including without limitation, any application
for workers’ compensation benefits.  Employee will not, at any time hereafter,
file any such claim, complaint, charge or suit based upon circumstances arising
before the Effective Date, other than a claim arising from a breach by the
Company of this Agreement (which will be subject to Section 12), and if any
agency, court, board, office, forum or other entity assumes jurisdiction of any
such claim, complaint, charge or suit, he will request such entity to withdraw
from the matter.  A breach of this Section 10 will entitle Longs to damages as
provided by law and will relieve Longs of all obligations to Employee as
provided in this Agreement.

 

11.                         General Release.

 

(a)                          Employee, on behalf of himself and his heirs,
executors, administrators, successors and assigns, does hereby irrevocably and
unconditionally release, acquit and forever discharge Longs Corporation, Longs
California, and all of their respective affiliates, stockholders, directors,
officers, employees, representatives, successors, assigns, agents and attorneys
from any and all charges, complaints, grievances, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), of whatever kind or nature, known
or unknown, suspected or unsuspected, joint or several (“Claims”), which
Employee has had or may hereafter claim to have had, against any such persons or
entities by reason of any matter, act, omission, cause or event whatever that
has occurred up to and including the Effective Date other than those obligations
set forth in this Agreement.  This release and waiver of Claims specifically
includes, without limitation:  (i) all Claims arising from or relating in any
way to any act or failure to act by any employee, officer or director of Longs,
(ii) all Claims arising from or relating in any way to the employment
relationship of Employee with Longs and/or the termination thereof, including
any Claims which have been asserted or could have been asserted against Longs,
and (iii) any and all Claims which might have been asserted by Employee in any
suit, claim, or charge, for or on account of any matter or things whatsoever
that has occurred up to and including the Effective Date, under any and all
laws, constitutions, statutes, orders, regulations, or any other claim of
right(s), including without limitation, any claim under (as amended) the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act, the California Fair Employment and
Housing Act, the California Labor Code, any other federal, state or local
statute or law governing employment or the termination of employment, and any
Claim in contract or tort.

 

5

--------------------------------------------------------------------------------


 

(b)                         For the purpose of implementing a full and complete
release and discharge, Employee expressly acknowledges that this Agreement with
the general release set forth in this Section 11 is intended to include in its
effect, without limitation, all Claims which Employee does not know or suspect
to exist in his favor at the time of execution of this Agreement, and that this
Agreement and such general release contemplates the extinguishment of all such
Claims.  Employee expressly waives and relinquishes all rights and benefits he
may have under Section 1542 of the California Civil Code which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

12.                         Arbitration and Equitable Relief.

 

(a)                          Any dispute, controversy or claim between the
parties arising out of or relating to this Agreement (whether based in contract
or tort, in law or equity), or any breach or asserted breach thereof, will be
determined and settled exclusively by private and confidential arbitration in
Walnut Creek, California, in accordance with the rules for dispute resolution of
JAMS/ENDISPUTE.  Judgment on the award may be entered in any court of competent
jurisdiction, and the parties specifically reserve all rights to appeal such
judgment as if it were rendered in a court of law.

 

(b)                         Notwithstanding Section 12(a), the parties may apply
to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction or other interim or provisional relief as may be
necessary, without breach of this Agreement and without abridgment of the powers
of the arbitrator.  The parties hereby submit themselves to the Superior Court
of California in and for the County of Contra Costa for the purpose of enforcing
this Agreement.

 

13.                         Binding Agreement.  This Agreement will be binding
upon and inure to the benefit of Employee and Longs and their respective heirs,
administrators, representatives, executors, successors and assigns.

 

14.                         Attorneys’ Fees.  Each party will bear its own costs
and attorneys’ fees incurred in the achieving the settlement and release of the
matters set forth in this Agreement.  If one party commences an action against
the other to enforce or interpret the terms of this Agreement, or to obtain a
declaration of rights under this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, costs and expenses incurred in such
action or any appeal or enforcement of such action, in addition to any other
relief to which that party may be entitled under this Agreement.

 

15.                         Voluntary Participation.  Each of the parties
acknowledges that he or it has read the Agreement, and that he or it enters into
this Agreement freely, voluntarily, without

 

6

--------------------------------------------------------------------------------


 

coercion and based on the party’s own judgment and not in reliance upon any
representations or promises made by the others, except those contained in this
Agreement.

 

16.                         Method of Execution.  This Agreement may be executed
in counterparts and each counterpart will be deemed a duplicate original.

 

17.                         Governing Law.  This Agreement is deemed to have
been made and entered into in the State of California and will in all respects
be interpreted, enforced and governed under the laws of the State of
California.  The language of all parts of this Agreement will in all cases be
construed as a whole according to its fair meaning and not strictly for or
against any party.

 

18.                         Severability.  The provisions of this Agreement are
severable and should any provision of this Agreement be declared or be
determined by any arbitrator or court to be illegal or invalid, any such
provision will be stricken, and the validity of the remaining parts, terms or
provisions will not be affected.

 

19.                         Older Workers Benefit Protection Act.  Pursuant to
the requirements of the Older Workers Benefit Protection Act, Employee has up to
twenty-one (21) days from the date of his receipt of this Agreement to consider
and sign this Agreement, although Employee may accept it at any time within
those 21 days.  Employee hereby acknowledges that he has been advised to consult
an attorney about this Agreement.  Once Employee accepts the terms of this
Agreement and signs this Agreement, he has seven (7) days to revoke his
acceptance.  To revoke this Agreement, Employee must send to the Secretary of
Longs Corporation a written statement of revocation by registered mail, return
receipt requested.  If he does not revoke this Agreement, this Agreement will
become effective on the eighth day after he signs it (the “Effective Date”).

 

20.                         Confidentiality of Agreement.

 

(a)                          Employee represents that he has not disclosed the
terms of this Agreement and, until such time that Longs is required by law to
publicly disclose the terms of this Agreement, Employee will keep the terms,
amounts and all other specific facts of this Agreement completely confidential
and will not disclose any information concerning this Agreement to any person or
entity, other than that which is legally required and other than to his
immediate family and professional representatives; provided, that disclosure to
his immediate family or professional representatives is conditioned on their
agreement to keep such information confidential and not disclose it to others.

 

(b)                         In the event Employee discloses, in violation of
this Section 20, the alleged facts upon which this Agreement is based, the
amount of consideration tendered to him, or the terms of the Agreement, Longs
will be entitled to terminate any payment due under this Agreement or take any
other action legally allowable.

 

7

--------------------------------------------------------------------------------


 

21.                         Entire Agreement.  This Agreement sets forth the
entire agreement between the parties as to the subject matter hereof and
supersedes any and all prior agreements or understandings between the parties
written or oral.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by the
party against whom enforcement of the change or modification is sought.  Failure
or delay on the part of either party to enforce any right, power, or privilege
under this Agreement will not be deemed to constitute a waiver thereof.

 

 

Date:

  March 26, 2003

 

/s/ Terry D. Burnside

 

 

Terry D. Burnside

 

 

 

 

 

Date:

  April 1, 2003

 

Longs Drug Stores Corporation

 

 

 

 

 

By:

/s/ William J. Rainey

 

 

Authorized Signatory

 

 

 

 

 

Date:

  April 1, 2003

 

Longs Drug Stores California, Inc.

 

 

 

 

 

By:

/s/ Linda Watt

 

 

Authorized Signatory

 

 

8

--------------------------------------------------------------------------------